DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Line 6, “the peripheral cutting edge”.  However there is insufficient antecedent basis for “the peripheral cutting edge” since no (single) peripheral cutting edge has been previously introduced.  Note that line 4 sets forth “eight peripheral cutting edges” plural.  As such, it is unclear if the “peripheral cutting edge” is one of the eight peripheral cutting edges or not.  Further clarification is needed.
lines 12-14 “n expressed by the following equation is approximately 1 for all of the eight peripheral cutting edges in at least a half region of the cut length from the lower end of the peripheral cutting edge…n=(L x tan θ)/(2 x a).”  However, the metes and bounds of what is the exact structure defined by n are not clearly set forth.  What exactly is “n”? Is this a length? A dimension? Further clarification is needed.  Additionally, it is unclear what exactly this n = (L x tan θ)/(2 x a) equation specifically defines.  
Claim 3 similarly recites on lines 2-4 “m expressed by the following equation is approximately 2 for all of the eight peripheral cutting edges in an entire length of peripheral cutting edge m = (L x tan θ)/a.” However, the metes and bounds of what is the exact structure defined by m are not clearly set forth.  What exactly is catalogued as “m”? Is this a length? A dimension? Further clarification is needed.  Additionally, it is unclear what exactly this m = (L x tan θ)/a equation specifically defines.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-300119 (hereafter—JP’119--) in view of Sekiguchi et al. US 2002/0067964 (hereafter—Sekiguchi--).
A machine translation of JP 09-300119 has been attached herein for prosecution purposes.  Refer to the machine translation for details.
In regards to claim 1, JP’119 discloses as in Figure 1, an end mill (1) comprising: a shaft portion (2) having a columnar shape and extending along a central axis (see Figure 3); and a cutting portion (3) positioned on a distal end side (machining end) of the shaft portion (2), wherein eight peripheral cutting edges (note that the end mill of JP’119 has a plurality of cutting 
However, JP’119 fails to explicitly disclose that the value of the twist angle α is from 35˚ to 40˚.
Nevertheless, Sekiguchi teaches that it is well known in the art of end mills, to have an end mill with peripheral cutting edges disposed at a twist angle (or helix angle) of 35˚-60˚.  A person having ordinary skill in the art would have recognized that twist or helix angles will be as desired for stabilizing the end mill by reducing chatter and vibration when machining; reducing cutting resistance and increasing the end mill strength against fracture and desired chip flow and good chip discharge.  A person having ordinary skill in the art would also recognized that these values will also depend on the type of material being machined.
As such, since JP’119 does, however, disclose the twist angle α; the values of the twist angle α constitute a defined angle of the cutting tool. Therefore, the values of the twist angle α are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that twist or helix angles will be as desired for stabilizing the end mill by reducing chatter and vibration when machining; for reducing cutting resistance and increasing the end mill strength against fracture and for desired chip flow and good chip 
JP’119 as modified fails to explicitly disclose that the parameters of the n = (L x tan θ)/(2 x a) (which in JP’119 is n = (H x tan α)/(2 x (distance between a-c); yield n=1.
Since JP’119 does, however, disclose a cut length (H) of the peripheral cutting edge (4) along an axial direction is L (on JP’119 is H), a twist angle (α) of the peripheral cutting edge (4) is θ (which on JP’119 is α), and a circumferential distance (distance between a-c) at a lower end of the peripheral cutting edge between the peripheral cutting edge and another peripheral cutting edge adjacent to a tool rotation direction rear side of the peripheral cutting edge is a (which on JP’119 is β); n = (L x tan θ)/(2 x a) (which in JP’119 is n = (H x tan α)/(2 x (distance between a-c)); upon manipulation of the parameters of the cut length H, modified twist angle α, and the circumferential distance a-c between two peripheral cutting edges, an “n” value can be obtained.  
As such, the relation among each of the cut length (H), the twist angle (α), and the circumferential distance (distance between a-c), β constitute a defined parameter of the overall geometry of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cut length (H), twist angle (α), and circumferential distance (distance between a-c), β, were disclosed in the prior art by modified JP’119, it is not inventive to discover by routine experimentation, the optimum workable value of n; and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide 
In regards to claim 2, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses the n.
JP’119 as modified fails to explicitly disclose that the parameters of the n is from 0.9 to 1.1
Since JP’119 does, however, disclose a cut length (H) of the peripheral cutting edge (4) along an axial direction is L (on JP’119 is H), a twist angle (α as modified by Sekiguchi) of the peripheral cutting edge (4) is θ (which on JP’119 is α, α being modified by Sekiguchi), and a circumferential distance (distance between a-c) at a lower end of the peripheral cutting edge between the peripheral cutting edge and another peripheral cutting edge adjacent to a tool rotation direction rear side of the peripheral cutting edge is a (which on JP’119 is β); n = (L x tan θ)/(2 x a) (which in JP’119 is n = (H x tan α)/(2 x (distance between a-c)); upon manipulation of the parameters of the cut length H, modified twist angle α, and the circumferential distance a-c between two peripheral cutting edges, an “n” value can be obtained.  
As such, the relation among each of the cut length (H), the twist angle (α), and the circumferential distance (distance between a-c), β constitute a defined parameter of the overall geometry of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cut length (H), twist angle (α), and circumferential distance (distance between a-c), β, were disclosed in the prior art by modified JP’119, it is not inventive to discover by routine experimentation, the optimum workable value or range of n; and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’119’s cut length (H), twist angle (α), and circumferential distance (distance between a-c), β to be of a desired value(s) or range so that the value(s) or range of n is as desired such as from 0.9 to 1.1.  In re Boesch, 617 USPQ 215/ In re Aller, 105 USPQ 233
claim 3, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses the cut length of the peripheral cutting edge (4 of JP’911) along an axial direction is L (on JP’119 is H), the twist angle (α of JP’911 as modified by Sekiguchi) of the peripheral cutting edge (4) is θ (which on JP’119 is α, α being modified by Sekiguchi), and the circumferential distance (distance between a-c of JP’911) at a lower end of the peripheral cutting edge between the peripheral cutting edge and another peripheral cutting edge adjacent to a tool rotation direction rear side of the peripheral cutting edge is a (which on JP’119 is β), an “m” is = (L x tan θ)/ a; (which in JP’119 is m = (H x tan α(modified))/(distance between a-c)).
JP’119 as modified fails to explicitly disclose that the parameters of the “m” is = (L x tan θ)/ a; (which in JP’119 is m = (H x tan α(modified))/(distance between a-c)); yield m=2.
Since JP’119 does, however, disclose a cut length (H) of the peripheral cutting edge (4) along an axial direction is L (on JP’119 is H), a twist angle (α, now modified by Sekiguchi) of the peripheral cutting edge (4) is θ (which on JP’119 is α), and a circumferential distance (distance between a-c) at a lower end of the peripheral cutting edge between the peripheral cutting edge and another peripheral cutting edge adjacent to a tool rotation direction rear side of the peripheral cutting edge is a (which on JP’119 is β); “m” is = (L x tan θ)/ a; (which in JP’119 is m = (H x tan α(modified))/(distance between a-c)); upon manipulation of the parameters of the cut length H, modified twist angle α, and the circumferential distance a-c between two peripheral cutting edges, an “m” value can be obtained.  
As such, the relation among each of the cut length (H), the twist angle (α), and the circumferential distance (distance between a-c), β constitute a defined parameter of the overall geometry of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cut length (H), twist angle (α), and circumferential distance (distance between a-c), β, were disclosed in the prior art by modified JP’119, it is not inventive to discover by routine experimentation, the optimum workable value of m; and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide 
In regards to claim 4, JP’119 as modified discloses the end mill according to claim 3, JP’119 as modified discloses the m.
JP’119 as modified fails to explicitly disclose that the parameters of the m is from 1.9 to 2.1
Since JP’119 does, however, disclose a cut length (H) of the peripheral cutting edge (4) along an axial direction is L (on JP’119 is H), a twist angle (α as modified by Sekiguchi) of the peripheral cutting edge (4) is θ (which on JP’119 is α, α being modified by Sekiguchi), and a circumferential distance (distance between a-c) at a lower end of the peripheral cutting edge between the peripheral cutting edge and another peripheral cutting edge adjacent to a tool rotation direction rear side of the peripheral cutting edge is a (which on JP’119 is β), “m” is = (L x tan θ)/ a; (which in JP’119 is m = (H x tan α(modified))/(distance between a-c));  upon manipulation of the parameters of the cut length H, modified twist angle α, and the circumferential distance a-c between two peripheral cutting edges, an “m” value can be obtained.  
As such, the relation among each of the cut length (H), the twist angle (α), and the circumferential distance (distance between a-c), β constitute a defined parameter of the overall geometry of the cutting tool.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cut length (H), twist angle (α), and circumferential distance (distance between a-c), β, were disclosed in the prior art by modified JP’119, it is not inventive to discover by routine experimentation, the optimum workable value or range of m; and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide JP’119’s cut length (H), twist angle (α), and circumferential distance (distance between 
In regards to claim 5, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses that an outer diameter of the peripheral cutting edge is 50 mm (see paragraph [0011] of the machine translation) which satisfies the clause “or greater” of claim 
In regards to claim 9, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses eight bottom cutting edges (5 of JP’119) that are provided at distal ends of the cutting portion to extend outward from a central axis side in a radial direction (see Figures 2 of JP’119), and eight radius cutting edges (on JP’911, refer to the cutting edges that connect bottom cutting edges to the peripheral cutting edges) that smoothly connect the peripheral cutting edges and the bottom cutting edges, and a distalmost point of the cutting portion is positioned at the radius cutting edge (a of JP’911) between a boundary between the radius cutting edge and the peripheral cutting edge and a boundary between the radius cutting edge and the bottom cutting edge (see Figures 2-4 and 6-7 of JP’911). 
In regards to claim 10, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses that contour machining is capable of being performed in a state where a cut depth in a depth direction is set to be half the cut length. 
In regards to claim 11, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses that the end mill (of modified JP’119) is capable of performing contour machining in a state where a cut depth in a depth direction is set to be half the cut length (see Figure 7).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-300119 (hereafter—JP’119--) in view of Sekiguchi et al. US 2002/0067964 (hereafter—Sekiguchi--), as applied to claim 1 above and in further view of Duffy et al. US 5,176,476 (hereafter—Duffy--).

claims 7 and 8, JP’119 as modified discloses the end mill according to claim 1, JP’119 as modified discloses that the peripheral cutting edge (4 of JP’119) has a rake face and a flank face.
However, JP’119 fails to explicitly disclose that the rake face is positive (claim 7) and that the flank face has two stages (claim 8).
	Nevertheless, Duffy teaches that it is well known in the art of milling, to have an end mill with a peripheral cutting edge having a positive rake face, see angle θ2 on which the peripheral cutting edge has two stages or relief angles θ3 and θ4.  By having this arrangement on the cutting edge, provides a cutting tool that when cutting a workpiece, cleanly cuts metal chips without rubbing them into the cut and prevents chatter or vibration during cutting (see col 3, lines 52-62).
	Accordingly, it would have been obvious for a person having ordinary skill in the art at the time the Applicant’s invention was filed, to further modify the end mill of JP’119 to have the peripheral cutting edge with a positive rake face and a two-stage flank as taught by Duffy to cleanly cut metal chips without rubbing them into the cut and to prevent chatter or vibration during cutting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722